Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claims 4 and 5 are dependent on claim 2. However, there is no Raman calibration material mentioned in claim 2. Do claims 4 and 5 depend on claim 3? For the purpose of examination, the examiner will assume claims 4 and 5 depend on claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10, 12, 14, 15, 22, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollricher, O. et al., U. S. Patent No. US 20180143415 A1  (hereinafter Hollricher).
Regarding claim 1, Hollricher discloses a method of performing Raman analysis of a solid sample (See paragraph [0134].), including a diffusively scattering solid sample (See Fig. 1b, element 2016, paragraph [0117] line 12. The sample 2016 in Fig. 1b is rough, making it a diffusively scattering solid sample.), comprising the steps of: directing a collimated laser excitation beam (See Fig. 1b, element 2019, paragraph [0117] line 18. Element 2019 is a collimated laser excitation beam as shown in Fig. 1b, see paragraph [0117] lines 3-6. Laser light is highly collimated light.) directly onto a solid sample (This is shown in Fig. 1b) so as to induce from the sample a backscattered collimated collection beam (See Fig. 1b, element 2022, paragraph [0117] lines 23-24. Element 2022 is a backscattered collimated collection beam as shown in Fig. 1b.); wherein the collimated laser excitation beam and the collimated collection beam form a counter-propagating collimated optical path directly to and from the surface of the sample (This is shown in Fig. 1b. Light beam 2022 travels towards the detector (See paragraph [0117] lines 23-24.) which is counter-propagating to light beam 2019 (See paragraph [0117] lines 18-19.). See annotated Fig. below.) ; and directing the collection beam to a spectrograph (See Fig. 1a element 40, paragraph [0109] line 7.) for Raman analysis of the sample (See Fig. 3, paragraph [0132].).

    PNG
    media_image1.png
    772
    933
    media_image1.png
    Greyscale

Regarding claim 2, Hollricher discloses the method of claim 1, wherein the collimated laser excitation beam is smaller in diameter than the collimated collection beam (This is an inherent property.). 
Regarding claim 9, Hollricher teaches the method of claim 1, wherein the counter-propagating collimated optical path is contained within a Raman microscope (See paragraph [0117] lines 1-6.) (This is shown in Fig. 1b. See annotated Fig. above.). 
Regarding claim 10, Hollricher teaches the method of claim 9, wherein: the Raman microscope includes an objective (See Fig. 1b element 2029, paragraph [0117] line 11.); and the objective is removed to enable the counter-propagating collimated optical path to extend directly to and from the surface of the sample (See paragraph [0084] lines 17-19.).
Regarding claim 12, Hollricher teaches the method of claim 1, wherein the sample is a pharmaceutical tablet (See paragraph [0134].), capsule, gelcap, coated pharmaceutical product, or packaged pharmaceutical product.
Regarding claim 14, Hollricher discloses an apparatus (See Fig. 1b, paragraph [0117] lines 1-6.) for performing Raman analysis of a solid sample (See paragraph [0134].), including a diffusively scattering solid sample (See Fig. 1b, element 2016, paragraph [0117] line 12. The sample 2016 in Fig. 1b is rough, making it a diffusively scattering solid sample.), comprising: a source of a collimated laser excitation beam (See Fig. 1b, element 2019, paragraph [0117] line 18. Element 2019 is a collimated laser excitation beam as shown in Fig. 1b, see paragraph [0117] lines 3-6. Laser light is highly collimated light.); and optical apparatus operative to perform the following functions: directing the collimated laser excitation beam onto the solid sample (This is shown in Fig. 1b) so as to induce from the sample a backscattered collimated collection beam (See Fig. 1b, element 2022, paragraph [0117] lines 23-24. Element 2022 is a backscattered collimated collection beam as shown in Fig. 1b.), such that the collimated laser excitation beam and the collimated collection beam form a counter- propagating collimated optical path directly to and from the surface of the sample (This is shown in Fig. 1b. See annotated Fig. in claim 1.), and deliver the collection beam to a spectrograph (See Fig. 1a element 40, paragraph [0109] line 7.) to performing a Raman analysis of the sample (See Fig. 3, paragraph [0132].). 
Regarding claim 15, Hollricher discloses the apparatus of claim 14, wherein the collimated laser excitation beam is smaller in diameter than the collimated collection beam (This is an inherent property.). 

Regarding claim 22, Hollricher teaches the apparatus of claim 14, wherein the counter-propagating collimated optical path forms part of a Raman microscope (See paragraph [0117] lines 1-6.) (This is shown in Fig. 1b. See annotated Fig. in claim 1.). 
Regarding claim 23, Hollricher teaches the apparatus of claim 16, wherein the sample is a pharmaceutical tablet (See paragraph [0134].), capsule, gelcap, a coated pharmaceutical product, or a packaged pharmaceutical product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 16, 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollricher  as applied to claims 1, 14 above, and further in view of Boere, I. A., et al. "Use of fibre optic probes for detection of Barrett’s epithelium in the rat oesophagus by Raman spectroscopy." Vibrational Spectroscopy 32.1 (2003): 47-55 (hereinafter Boere).
Regarding claim 3, Hollricher does not teach the method of claim 1, including the step of positioning a Raman calibration material in the collimated optical path. Regarding claim 16, Hollricher fails to teach the apparatus of claim 14, further including a Raman calibration standard positioned in the collimated optical path.
Boere, from the same field of endeavor as Hollricher, teaches the method of claim 1, including the step of positioning a Raman calibration material in the collimated optical path (See Fig. 2, section “3. Results and discussion” paragraph 2.) and the apparatus of claim 14, further including a Raman calibration standard positioned in the collimated optical path (See Fig. 2, section “3. Results and discussion” paragraph 2.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Boere to Hollricher to have the method of claim 1, including the step of positioning a Raman calibration material in the collimated optical path and the apparatus of claim 14, further including a Raman calibration standard positioned in the collimated optical path in order to eliminate interfering background from the signal and to obtain spectra with higher accuracy (See Abstract lines 10-12.).
Regarding claims 4 and 17, Hollricher does not teach the method of claim 2 and the apparatus of claim 16, wherein the Raman calibration material is a CaF2 wavenumber calibration standard.
Boere, from the same field of endeavor as Hollricher, teaches the method of claim 2 and the apparatus of claim 16, wherein the Raman calibration material is a CaF2 wavenumber calibration standard (See Fig. 2, section “3. Results and discussion” paragraph 2.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Boere to Hollricher to have the method of claim 2 and the apparatus of claim 16, wherein the Raman calibration material is a CaF2 wavenumber calibration standard in order to eliminate interfering background from the signal and to obtain spectra with higher accuracy (See Abstract lines 10-12.).
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollricher and Boere  as applied to claim 3 above, and further in view of Choquette, S. J., et al. "Relative intensity correction of Raman spectrometers: NIST SRMs 2241 through 2243 for 785 nm, 532 nm, and 488 nm/514.5 nm excitation." Applied spectroscopy 61.2 (2007): 117-129 (hereinafter Choquette).
Regarding claim 5, Hollricher fails to teach the method of claim 3, wherein the Raman calibration material is a NIST standard used for intensity calibration (This limitation refers Fig. 3C, p. 4 paragraph 7 of the instant application.).
Choquette, from the same field of endeavor as Hollricher, teaches the method of claim 3, wherein the Raman calibration material is a NIST standard used for intensity calibration (See Fig. 5, p. 5 column section “RESULTS AND DISCUSSION” last paragraph lines 12-16.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Choquette to Hollricher to have the method of claim 3, wherein the Raman calibration material is a NIST standard used for intensity calibration in order to validate the spectral intensity calibration process (See Abstract lines 16-17.).
Claim(s) 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollricher  as applied to claim 10 above, and further in view of Geng, Z. J. et al., U. S. Patent No. US 20050029458 A1 (hereinafter Geng).
Regarding claim 11, Hollricher does not teach the method of claim 10, wherein the objective is replaced with a window or calibration material.
Geng, from the same field of endeavor as Hollricher, teaches the method of claim 10, wherein the objective is replaced with a window (See Fig. 7 element 622, paragraph [0053] last statement.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Geng to Hollricher to have the method of claim 10, wherein the objective is replaced with a window in order to reduce the cost of the optics (See paragraph [0053] line 7.).
Regarding claim 13, Hollricher teaches the method of claim 11, wherein the method is used to determine one or more of the following: a dosage formulation (See paragraph [0134]. The active ingredient in the tablet is part of the dosage formulation.), properties of the pharmaceutical in polymorph form , hydrated form, solvate form, or salt form, and a highly absorbent or thick pharmaceutical dosage. 
Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollricher and Boere as applied to claim 16 above, and further in view of Choquette.
Regarding claim 18, Hollricher does not teach the apparatus of claim 16, wherein the Raman calibration standard is a NIST intensity calibration standard.
Choquette, from the same field of endeavor as Hollricher, teaches the apparatus of claim 16, wherein the Raman calibration standard is a NIST intensity calibration standard (See Fig. 5, p. 5 column section “RESULTS AND DISCUSSION” last paragraph lines 12-16.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Choquette to Hollricher to have the apparatus of claim 16, wherein the Raman calibration standard is a NIST intensity calibration standard in order to validate the spectral intensity calibration process (See Abstract lines 16-17.).
Claim(s) 6, 7, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollricher  as applied to claim 1, 14 above, and further in view of Matousek, P. et al., U. S. Patent No. US 8085396 B2 (hereinafter Matousek).
Regarding claim 6, Hollricher fails to teach the method of claim 1, further including the step of supporting the sample in a reflective holder. Regarding claim 19, Hollricher does not teach the apparatus of claim 14, further including a sample holder with a reflective surface.
Matousek, from the same field of endeavor as Hollricher, teaches the method of claim 1, further including the step of supporting the sample (See Fig. 4 element 50, column 6 lines 8-10.) in a reflective holder (See column 3 lines 32-40.) and the apparatus of claim 14, further including a sample holder with a reflective surface.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Matousek to Hollricher to have the method of claim 1, further including the step of supporting the sample in a reflective holder and the apparatus of claim 14, further including a sample holder with a reflective surface in order to increase the amount of detected Raman radiation and improve the sensitivity of the method (See column 3 lines 36-37.).
As for claims 7 and 20, Hollricher does not teach the method of claim 6 and the apparatus of claim 19, wherein the reflective sample holder is at least partially spherical.
Matousek, from the same field of endeavor as Hollricher, teaches the method of claim 6 and the apparatus of claim 19, wherein the reflective sample holder is at least partially spherical (See Fig. 4 element 50.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Matousek to Hollricher to have the method of claim 6 and the apparatus of claim 19, wherein the reflective sample holder is at least partially spherical in order to evenly distributed sampling of the tablet bulk in the holder (See column 6 line 15.).
Claim(s) 8, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollricher and Matousek as applied to claim 6 and  19 above, and further in view of Ryder, A. G., et al. "A stainless steel multi‐well plate (SS‐MWP) for high‐throughput Raman analysis of dilute solutions." Journal of Raman Spectroscopy 41.10 (2010): 1266-1275 (hereinafter Ryder).
Regarding claims 8 and 21, Hollricher does not teach the method of claim 6 and the apparatus of claim 19, wherein the reflective holder forms part of a multi-well plate.
Ryder, from the same field of endeavor as Hollricher, teaches the method of claim 6 and the apparatus of claim 19, wherein the reflective holder forms part of a multi-well plate (See Fig. 1.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Ryder to Hollricher to have the method of claim 6 and the apparatus of claim 19, wherein the reflective holder forms part of a multi-well plate in order to increase signal intensity and to determine the optical sample volumes to be used during measurement (See p. 6 section “Performance analysis of SS-MWP”.). 
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Owen, H. et al. U.S. Patent No. US 7148963 B2, discloses a large-collection-area optical probe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        





/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877